DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“a control logic controlling the plurality of row decoders and the plurality of page buffer groups to perform...” in claim 5. 
“a control signal generator configured to identify...” in claim 6.
“a plane reset determiner configured to generate...” in claim 7.
“an individual plane reset controller configured to generate...” in claim 7.
“a plane reset determiner configured to generate...” in claim 8. 
“an entire plane reset controller configured to generate...” in claim 8. 
“an individual plane reset controller configured to generate....” in claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The control logic from claim 5 is interpreted to include a command decoder and memory [0013]. 
The Examiner searched the specification, but could not find the corresponding structure of the control signal generator from claim 6. Instead, the control signal generator is only linked to other generic terms that do not indicate any particular structure to one of ordinary skill in the art including “a plane reset determiner” and “an individual plane reset controller” [00117] [00140] [Fig. 11] [Fig. 14]. 
The Examiner searched the specification, but could not find the corresponding structure of the plane reset determiner from claim 7. Instead, the Examiner only found the generic statement, “the plane reset determiner 351 may include all circuits, system, software, firmware and devices necessary for its operation and function” [00117], which 
“The structure disclosed in the written description of the specification is the corresponding structure only if the written description of the specification or the prosecution history clearly links or associates that structure to the function recited in a means- (or step-) plus-function claim limitation under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. See B. Braun Medical Inc., v. Abbott Laboratories, 124 F.3d 1419, 1424, 43 USPQ2d 1896, 1900 (Fed. Cir. 1997). The requirement that a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, and is also supported by the requirement of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, that an invention must be particularly pointed out and distinctly claimed.” (See MPEP 2181(II)(C)). 

The Examiner searched the specification, but could not find the corresponding structure of the individual plane reset controller from claim 7. 
The Examiner searched the specification, but could not find the corresponding structure of the plane reset determiner from claim 8. Instead, the Examiner only found the generic statement, “the plane reset determiner 351 may include all circuits, system, software, firmware and devices necessary for its operation and function” [00117], which does not clearly link or associate the structure to the function recited in the means plus function claim. 
The Examiner searched the specification, but could not find the corresponding structure of the entire plane reset controller from claim 8. 
The Examiner searched the specification, but could not find the corresponding structure of the individual plane reset controller from claim 8. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Objections
Claims 5-8 are objected to because of the following informalities: 
Claim 5 should be amended to recite, “in response to a Sudden Power Off (SPO) command received from the controller” as it is the first recitation of the acronym in the claim. 
Claims 6-8 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 6-8: 
Claims 6-8 recite limitations (limitations b-g) interpreted according to the means-plus-function claim interpretation scheme as indicated in the claim interpretation section above. 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function” (see MPEP 2181(III)). As the specification failed to clearly link or disclose the corresponding structures of the means-plus-function claim limitations, the structures of the associated claim limitations cannot be determined and the scope of the claims are indefinite. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 6-8: 
Claims 6-8 recite limitations (limitations b-g) interpreted according to the means-plus-function claim interpretation scheme as indicated in the claim interpretation section above. However, corresponding structure for the limitations could not be found in the specification as indicated in the claim interpretation section above. “When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI.” (see MPEP 2181(II)(B) last ¶). Accordingly, the corresponding structures of the claims limitations are not disclosed in the specification and the claims lack written description support in the specification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US Patent Application Pub. No. US 2018/0349240 A1 (Ji).
Regarding claim 9:
Ji discloses, a method of operating a controller (114) which controls an operation of a semiconductor memory device ((100) [0024]), the method comprising: sensing a sudden power off (SPO) in a memory system 20including the semiconductor memory device and the controller ((126) (120) [0024]) sensing an operation state of the semiconductor memory device ((204) [0021] [0048]) and generating and transferring an SPO process command ((208) the stop command is sent to the memory device [0050]), which indicates that the SPO occurred (stop command is issued in response to determining that a power-fail has occurred and the memory device is executing a first type of command (i.e. indicates that a power-fail has occurred), to the semiconductor memory 62device based on the operation state (206) (based on the memory device executing the first type of command [0048-0052]).
Regarding claim 10:
Ji anticipates the method of claim 9.
Ji further discloses, wherein, the generating and transferring is performed in response to the semiconductor memory device being in a busy state (the stop command is sent to the memory device in response to the memory device currently executing one of the first types of commands (i.e. being busy) [0048-0052]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13, 15-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2018/0349240 A1 (Ji) in view of US Patent Application Pub. No. US 2015/0106557 A1 (Yu).
Regarding claim 1: 
Ji discloses, A memory system (100), comprising: a semiconductor memory device (110) including a plurality of 5planes (flash memory circuits (112) include a plurality of planes [Fig. 1] [0023] [0040-0043], the semiconductor device being configured to perform a protection operation (a program operation for an acknowledged write [0040])) and a general operation (an erase operation and a program operation for non-acknowledged host data [0036] [0039]) on the plurality of planes ([0016] [0040-0043] [0048]); and wherein the semiconductor memory device is configured to interrupt the general operation among operations performed on 15the plurality of planes in response to the SPO (by teaching that in response to a power fail event (i.e. SPO), a first type of memory commands, including erase commands and program operations for non-acknowledged host data will be suspended (i.e. interrupted) so that program operations for acknowledged host operations will complete before a total loss of power [Fig. 2] [0015-0016] [0020] [0040-0043]).
Ji does not explicitly disclose but Yu teaches, and a controller configured to control an operation of the semiconductor memory device by transferring a Sudden Power Off 10(SPO) process command (by teaching that a host (i.e. controller) may send a power failure command to a flash storage device [Fig. 28] [0192-0195]), which is generated in response to a Sudden Power Off (SPO) that occurs in the memory system, to the semiconductor memory device 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power failure handling in the storage device disclosed by Ji to include the initiation of the power failure handling in response to a power failure notification command issued from a host, exiting garbage collection, and preserving frequently written data from DRAM and other volatile data to flash memory as taught by Yu. 
One of ordinary skill in the art would have been motivated to make this modification because the scheme including the power failure notification command from the host, exiting garbage collection, and writing other important data in response to power failure allows the storage device to experience less flash writes such that the life of the flash memory may be preserved, as taught by Yu in [0055] [0060]. 
Regarding claim 2:
The memory system of claim 1 is made obvious by Ji in view of Yu. 
Ji further discloses, wherein the protection operation includes a program operation (by teaching that the memory device executes acknowledged write requests and program operations for system data in response to a power failure [0015-0016] [0018] [0019] [0037] [0040-0043]). 
Regarding claim 3:
The memory system of claim 1 is made obvious by Ji in view of Yu. 
Ji further discloses, wherein the general operation includes one of an erase operation and a read operation (by teaching that the suspended operations include erase operations [0040-0043])
Regarding claim 11: 
Ji discloses, A method of operating a semiconductor memory device (100) [Fig. 1] which performs a general operation (first type of operation, such as an unnecessary programming operation (i.e. programming operation of a non-acknowledged host write operation) or an erase operation [0040-0041]) and a protection operation (second type of on a plurality of planes [0040-0043], the method comprising: 10selecting one of the plurality of planes; and determining whether to interrupt an operation of the selected plane based on an operation state of the selected plane (by disclosing that for the different planes of the memory device, the planes executing a command of a first type may be sent a stop command (i.e. selecting one of the plurality of planes and determining whether to interrupt an operation of the selected plane), whereas planes that are not performing the first type may be instructed to perform a second type of memory operation (i.e. protection operation), or are at least not instructed to stop (208 – stop commands only issued to planes performing the first type of memory operation) [0004] [0016] [0018] [0021] [0040-0043] [0048] [0050] [Fig. 2]). 
Ji does not explicitly disclose but Yu teaches, receiving a sudden power off (SPO) process command (by teaching that a host may send a power failure command to a flash storage device [Fig. 28] [0192-0195]. the host contains a power/cpu monitor (248) that is configured to monitor the power of the system and a flush/resume manager (126) that is configured to output a vendor power fail command to the flash storage device when the power failure is detected [Fig. 2] [Fig. 28] [0075] [0192-0195]. In this way, garbage collection on the storage device may be stopped, and frequently overwritten data may be stored in DRAM and then flushed to flash memory on a periodic basis and when a power failure occurs such that the life of the flash memory may be preserved [0055] [0057] [0060] [0195-0197]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power failure handling in the storage device disclosed by Ji to include the initiation of the power failure handling in response to a power failure notification command issued from a host, exiting garbage collection, and preserving frequently written data from DRAM and other volatile data to flash memory as taught by Yu. 
One of ordinary skill in the art would have been motivated to make this modification because the scheme including the power failure notification command from the host, exiting garbage collection, and writing other important data in response to power failure allows the Yu in [0055] [0060]. 
Ji in view of Yu do not explicitly disclose, but 
Regarding claim 12: 
The method of claim 11 is made obvious by Ji in view of Yu. 
Ji further discloses, wherein the determining comprises: detecting the protection operation performed by the selected plane; and determining not to interrupt the protection operation of the 20selected plane (by teaching that if the second type of operation is being performed by the planes (or if the unnecessary first type are not (204-No)), the storage system needs to finish those commands to preserve the system data or the data that has been acknowledged to the host (i.e. determine not to interrupt the protection operation) [Fig. 2] [0003] [0015] [0016] [0018] [0019] [0037]). 
Regarding claim 13: 
The method of claim 11 is made obvious by Ji in view of Yu. 
Ji further discloses, wherein the determining comprises: detecting the general operation performed by the selected plane; and determining to interrupt the general operation of the selected plane (by disclosing that for the different planes of the memory device, the planes executing a command of a first type may be sent a stop command [0004] [0016] [0018] [0021] [0048] [0050] [Fig. 2]).
Regarding claim 15: 
The method of claim 11 is made obvious by Ji in view of Yu. 
Ji further discloses, wherein the protection operation includes a program operation (by teaching that the memory device executes acknowledged write requests and program operations for system data in response to a power failure [0015-0016] [0018] [0019] [0037] [0040-0043]). 
Regarding claim 16: 
The method of claim 11 is made obvious by Ji in view of Yu. 
Ji further discloses, wherein the general operation includes one of an erase operation and a read operation (by teaching that the suspended operations include erase operations [0040-0043]).
Regarding claim 17:
A method of operating a semiconductor memory device (100) [Fig. 1] which performs a general operation (first type of operation, such as an unnecessary programming operation (i.e. programming operation of a non-acknowledged host write operation) or an erase operation [0040-0041]) and a protection operation (second type of operation) [Fig. 2] on a plurality of planes [0040-0043], the method comprising: determining whether a plane which performs the protection operation exists among the plurality of planes; and interrupting an operation of at least one plane among the plurality of planes based on a determination result (by disclosing that for the different planes of the memory device, the planes executing a command of a first type may be sent a stop command if there are any (204-YES) (i.e. determining whether a plan which performs the protection operation exists among the plurality of planes), whereas planes that are not performing the first type may be instructed to perform a second type of memory operation (i.e. protection operation), or are at least not instructed to stop (208 – stop commands only issued to planes performing the first type of memory operation) [0004] [0016] [0018] [0021] [0048] [0050] [Fig. 2]). 
Ji does not explicitly disclose but Yu teaches, receiving a sudden power off (SPO) process command (by teaching that a host may send a power failure command to a flash storage device [Fig. 28] [0192-0195]. the host contains a power/cpu monitor (248) that is configured to monitor the power of the system and a flush/resume manager (126) that is configured to output a vendor power fail command to the flash storage device when the power failure is detected [Fig. 2] [Fig. 28] [0075] [0192-0195]. In this way, garbage collection on the storage device may be stopped, and frequently overwritten data may be stored in DRAM and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power failure handling in the storage device disclosed by Ji to include the initiation of the power failure handling in response to a power failure notification command issued from a host, exiting garbage collection, and preserving frequently written data from DRAM and other volatile data to flash memory as taught by Yu. 
One of ordinary skill in the art would have been motivated to make this modification because the scheme including the power failure notification command from the host, exiting garbage collection, and writing other important data in response to power failure allows the storage device to experience less flash writes such that the life of the flash memory may be preserved, as taught by Yu in [0055] [0060]. 
Regarding claim 18:
The method of claim 17 is made obvious by Ji in view of Yu. 
Ji further discloses, wherein, the interrupting includes interrupting all operations of the plurality of planes in response to the plurality of planes performing the general operation (if all of the planes are executing memory commands of the first type, then all of the operations of the first planes will be suspended (204-208) [Fig. 2] [0040-0043])
Regarding claim 19:
The method of claim 17 is made obvious by Ji in view of Yu. 
Ji further discloses, wherein, when the plane which performs the protection operation is determined to exist among the plurality of planes (204-Yes), the interrupting comprises: selecting one of the plurality of planes; and determining whether to interrupt an operation of the selected plane based on an operation state of the selected plane (by disclosing that for the different planes of the memory device, the planes executing a command of a first type may be sent a stop command (i.e. selecting one of the plurality of planes and 
Regarding claim 20:
The method of claim 19 is made obvious by Ji in view of Yu. 
Ji further discloses, wherein the determining whether to interrupt the operation of the selected plane based on the operation state of the selected plane comprises: detecting the protection operation performed by the selected plane; and determining not to interrupt the protection operation of the selected plane (by teaching that if the second type of operation is being performed by the planes (or if the unnecessary first type are not (204-No)), the storage system needs to finish those commands to preserve the system data or the data that has been acknowledged to the host (i.e. determine not to interrupt the protection operation) [Fig. 2] [0003] [0015] [0016] [0018] [0019] [0037]).  
Regarding claim 21:
The method of claim 19 is made obvious by Ji in view of Yu. 
Ji further discloses, wherein the determining whether to interrupt the operation of the selected plane based on the operation state of the selected plane comprises: detecting the general operation performed by the selected plane; and determining to interrupt the general operation of the selected plane (by disclosing that for the different planes of the memory device, the planes executing a command of a first type may be sent a stop command [0004] [0016] [0018] [0021] [0048] [0050] [Fig. 2]). 
Regarding claim 23:
The method of claim 17 is made obvious by Ji in view of Yu
Ji further discloses, wherein the protection operation includes a program operation (by teaching that the memory device executes acknowledged write requests and program operations for system data in response to a power failure [0015-0016] [0018] [0019] [0037] [0040-0043]). 
Regarding claim 24:
The method of claim 17 is made obvious by Ji in view of Yu. 
Ji further discloses, wherein the general operation includes one of an erase operation and a read operation (by teaching that the suspended operations include erase operations [0040-0043]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2016/0011779 A1 (Lee) in view of Ji in further view of Yu.
Regarding claim 5:
Lee discloses, a semiconductor memory device (controller (200) + non-volatile memory (100)) operating by control of a controller (host) [Fig. 1], the semiconductor device comprising: a plurality of planes [Fig. 2]; a plurality of row decoders coupled to the plurality of planes 10through row lines (the address decoders (120-1) and (120-2) include row decoders and are connected to the planes (i.e. through row lows) [Fig. 2] [0092]; a plurality of page buffer groups coupled to the plurality of planes through bit lines (page buffer circuits (130-1) (130-2) connected to the planes through bit-lines [0090]); and a control logic (controller (200) and control logic (140)) controlling the plurality of row decoders and the plurality of page buffer groups to perform a general operation on the plurality of planes (control logic (140) controls the decoders and buffers that receive data from the controller (200) to perform a read, erase, and program operation on the memory planes according to a multi-plane operation sequence [0083] [0085] [0094-0096] [0127]). 
Lee does not explicitly disclose, but Ji teaches, control logic configured to perform a protection operation (a program operation for an acknowledged write [0040])) and a general  (an erase operation and a program operation for non-acknowledged host data [0036] [0039]) on the plurality of planes ([0016] [0040-0043] [0048]); wherein the control logic is configured to control the plurality of row decoders and the plurality of page buffer groups to interrupt the general operation among operations performed on the plurality of planes in response to an SPO (by teaching that in response to a power fail event (i.e. SPO), a first type of memory commands, including erase commands and program operations for non-acknowledged host data (i.e. general operations) will be suspended (i.e. interrupted) with a stop command so that program operations for acknowledged host operations (i.e. protection operations) can be performed and completed before a total loss of power [Fig. 2] [0015-0016] [0020] [0040-0043]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller and control logic disclosed by Lee to include the ability to respond to a sudden power off as taught by Ji by suspending unnecessary commands and allowing other commands to continue to execute and perform necessary commands as taught by Ji. 
One of ordinary skill in the art would have been motivated to make this modification because it allows the storage device to preserve data when a power fail even occurs and have more non-volatile memory available for the data preservation, as taught by Ji in [0003] [0015]. 
Lee in view of Ji does not explicitly disclose, but Yu teaches that the SPO is indicated by an SPO process command received from the controller (b teaching that the host contains a power/cpu monitor (248) that is configured to monitor the power of the system and a flush/resume manager (126) that is configured to output a vendor power fail command to the flash storage device when the power failure is detected [Fig. 2] [Fig. 28] [0075] [0192-0195]. In this way, garbage collection on the storage device may be stopped, and frequently overwritten data may be stored in DRAM and then flushed to flash memory on a periodic basis and when a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller and control logic taught by Lee in view of Ji to include the initiation of the power failure handling in response to a power failure notification command received by the controller from a host by exiting garbage collection, and preserving frequently written data from DRAM and other volatile data to flash memory as taught by Yu. 
One of ordinary skill in the art would have been motivated to make this modification because the scheme including the power failure notification command from the host, exiting garbage collection, and writing other important data in response to power failure allows the storage device to experience less flash writes such that the life of the flash memory may be preserved, as taught by Yu in [0055] [0060].  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ji in further view of Yu in further view of US Patent Application Pub. No. US 2005/0099857 A1 (Yuan).
Regarding claim 6:
The semiconductor memory device of claim 5 is made obvious by Lee in view of Ji in further view of Yu.
Lee does not explicitly disclose, but Yuan teaches, wherein the control logic [Fig. 2] comprises: a command decoder (30) configured to decode the SPO process 60command (suspend command [0013-0014]) and generate a command decoding signal (signals input to plane function selection control logic) which indicates that an operation on a plane performing the general operation should be interrupted (suspend command may be sent to a corresponding plane to suspend an erase operation [0014] [0019] [0031]); plane operation state storage configured to store a current 5operation state of each of the plurality of planes (general mode register, burst read counter/register, program/erase counter register, and suspend program register (34-37)); and a control signal generator configured to identify a plane which performs the general operation based on the current operation state of each of the plurality of planes and the command decoding signal, and to generate an internal control signal for 10interrupting an operation of the identified plane (plane selectors (40-43) (i.e. control signal generator) select planes (i.e. identify planes) to signal the corresponding planes to suspend the operation on the planes and perform a nested operation based on inputs from the command decoder from the plane function select control logic, and the different registers (i.e. based on the current operation state of each of the plurality of planes and the command decoding signal) [0015-0019] [0032-0037] [Fig. 2]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified control of the operation of the flash memory disclosed by Lee to include the multi-plane functional register decode system taught by Yuan including the decoders and registers connected by internal control signals to suspend (i.e. interrupt) a program or ease operation so that another program or erase operation may be performed in a nested fashion to the suspended operations in a selected plane of the plurality of planes based on decoded state data in registers and decoded signals from a command decoder as taught by Yuan. 
One of ordinary skill in the art would have been motivated to make this modification because the multi-plane functional register decode system enhances the functional flexibility of multi-plane devices by providing for nested operations in the same plane in addition to a variety of functions in different planes, as taught by Yuan in [0006-0008]. 
Claims 4, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Yu in further view of Yuan.
Regarding claim 4:
The memory system of claim 1 is made obvious by Ji in view of Yu
Ji further discloses, wherein the semiconductor memory device interrupts the general operation by 59identifying a plane performing the general operation among the plurality of planes in response to the SPO (by teaching that it is determined if the first type of commands are being performed (i.e. program operations for non-acknowledged host data or erase operations) (206). If the first type of operations are being performed (i.e. the general operations), then the stop command is issued (208) (i.e. interrupts the general operation) to the respective plane performing that command [Fig. 2] [0040-0043]. The stop command may take the form of a reset command to interrupt an erase operation [0042]) 
Ji does not explicitly disclose, but Yu teaches that power fail processing is performed by the storage device in response to an SPO process command (by teaching the host contains a power/cpu monitor (248) that is configured to monitor the power of the system and a flush/resume manager (126) that is configured to output a vendor power fail command to the flash storage device when the power failure is detected (i.e. in response to a Sudden Power Off (SPO) [Fig. 2] [Fig. 28] [0075] [0192-0195]. In this way, garbage collection on the storage device may be stopped, and frequently overwritten data may be stored in DRAM and then flushed to flash memory on a periodic basis and when a power failure occurs such that the life of the flash memory may be preserved [0055] [0057] [0060] [0195-0197])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power failure handling in the storage device disclosed by Ji to include the initiation of the power failure handling in response to a power failure notification command issued from a host, exiting garbage collection, and preserving frequently written data from DRAM and other volatile data to flash memory as taught by Yu. 
One of ordinary skill in the art would have been motivated to make this modification because the scheme including the power failure notification command from the host, exiting garbage collection, and writing other important data in response to power failure allows the Yu in [0055] [0060]. 
Ji in view of Yu does not explicitly disclose, but Yuan teaches, and generates an internal control signal for interrupting an operation of the identified plane (by teaching that a plurality of planes may be controlled in a memory device independently and according to different modes at the same time [0013]. In this way, a plane decoder (28), and command decoder (30) can function with other selectors (40-43) and decoders (50-51) to generate the appropriate signals to control the operations of the different memory planes. Additionally, registers may be used to save the state and addresses of different operations so that a suspended operation may be resumed [0013-0019]. The ability to suspend operations includes suspending erase operations [0019] [0041-0047]. All of the inputs and outputs to the decoders include a plurality of signals internal to the memory device to control the operation of the memory planes [Fig. 2] [0008] [0034] [0035]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified control of the operation of the flash memory disclosed by Ji to include the multi-plane functional register decode system taught by Yuan including the decoders and registers connected by internal control signals to suspend (i.e. interrupt) a program or ease operation so that another program or erase operation may be performed in a nested fashion to the suspended operations. 
One of ordinary skill in the art would have been motivated to make this modification because the multi-plane functional register decode system enhances the functional flexibility of multi-plane devices by providing for nested operations in the same plane in addition to a variety of functions in different planes, as taught by Yuan in [0006-0008]. 
Regarding claim 14: 
The method of claim 13 is made obvious by Ji in view of Yu
Ji does not explicitly disclose, but Yuan teaches, further comprising generating an internal control signal for interrupting the general operation of the selected plane (by teaching that a plurality of planes may be controlled in a memory device independently and according to different modes at the same time [0013]. In this way, a plane decoder (28), and command decoder (30) can function with other selectors (40-43) and decoders (50-51) to generate the appropriate signals to control the operations of the different memory planes. Additionally, registers may be used to save the state and addresses of different operations so that a suspended operation may be resumed [0013-0019]. The ability to suspend operations includes suspending erase operations [0019] [0041-0047]. All of the inputs and outputs to the decoders include a plurality of signals and a selection signal internal to the memory device to control the operation of the memory planes [Fig. 2] [0008] [0034] [0035]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified control of the operation of the flash memory disclosed by Ji to include the multi-plane functional register decode system taught by Yuan including the decoders and registers connected by internal control signals to suspend (i.e. interrupt) a program or ease operation so that another program or erase operation may be performed in a nested fashion to the suspended operations. 
One of ordinary skill in the art would have been motivated to make this modification because the multi-plane functional register decode system enhances the functional flexibility of multi-plane devices by providing for nested operations in the same plane in addition to a variety of functions in different planes, as taught by Yuan in [0006-0008]. 
Regarding claim 22:
The method of claim 21 is made obvious by Ji in view of Yu. 
Ji does not explicitly disclose, but Yuan teaches, further comprising generating an internal control signal for interrupting the general operation of the selected plane (by teaching that a plurality of planes may be controlled in a memory device independently and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified control of the operation of the flash memory disclosed by Ji to include the multi-plane functional register decode system taught by Yuan including the decoders and registers connected by internal control signals to suspend (i.e. interrupt) a program or ease operation so that another program or erase operation may be performed in a nested fashion to the suspended operations. 
One of ordinary skill in the art would have been motivated to make this modification because the multi-plane functional register decode system enhances the functional flexibility of multi-plane devices by providing for nested operations in the same plane in addition to a variety of functions in different planes, as taught by Yuan in [0006-0008]. 

Allowable Subject Matter 
The subject matter of claims 7-8 was searched for in the prior art, but not found. 
Regarding claim 7: 
The prior art does not disclose “wherein the control signal generator comprises: a plane reset determiner configured to generate identification information for the plane which performs the general operation by receiving information indicating the current operation state of each of the plurality of 
Regarding claim 8: 
The prior art does not teach “wherein the control signal generator comprises: 61a plane reset determiner configured to generate a reset enable signal if a plane which performs the protection operation does not exist among the plurality of planes and to generate identification information of the plane which performs the general 5operation if a plane which performs the protection operation exists among the plurality of planes, by receiving information indicating the current operation state for each of the plurality of planes; an entire plane reset controller configured to generate a first control signal for interrupting all operations of the plurality of 10planes in response to the reset enable signal; and an individual plane reset controller configured to generate a second control signal for interrupting the operation of the identified plane based on the identification information of the plane which performs the general operation” for reasons analogous those indicated above for claim 7.
Although the subject matter of claims 7 and 8 was not found in the prior art, the claims are not indicated as allowable as they are subject to an outstanding 35 U.S.C. §112(a) and 35 U.S.C. §112(b) rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139